UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 19, 2008 Forterus, Inc. (Exact name of registrant as specified in its charter) Nevada 000-52529 20-8623320 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 412 Olive Avenue Suite Huntington Beach, California 92648 (Address, including zip code, of principal executive offices) Registrant’s telephone number, including area code 951.837.2400 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item On June 25, 2008, Forterus, Inc. (“Forterus”) entered into a binding Letter of Intent ("LOI") for the acquisition of all the outstanding stock of ABTTC, Inc. (“ABTTC”).The LOI contemplatedconsiderationof 2.85 times gross revenue of ABTTC from August 2007 through July 2008 (estimated to be $4.8 million). On August 8, 2008, Forterus closed on the ABTTC transaction. The compensationissuedto ABTTC consists of 4,375,000 shares of common stock, 1,000,000 shares of Series B Preferred Stock and 10,075,000 Series C Convertible Preferred Stock. The following are the audited financial statements of ABTTC for the year ended December 31, 2007 and 2006. In addition, the Company expects to file and amended 8-K to include the interim financial statement of ABTTC for the nine months ended September 30, 2008 and 2007, in addition to the required pro-forma financial statements. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the
